Title: To Thomas Jefferson from Joel Yancey, 6 February 1804
From: Yancey, Joel
To: Jefferson, Thomas


               
                  Dear Sir 
                  Albemarle February. 6. 1804
               
               I have it in contemplation to remove to the Louisiana country, and provided I thought myself qualified for the execution of any public business in that country that wou’d be adequate to the support of a genteel family, I believe I shou’d so far rely on my acquantaince with you as to request the favour of you to mention me that department in whose gift offices of that nature are, provided none shou’d offer that you may prefer, and you shou’d conceive me adequate to the functions of an office of the above description, I wou’d very gratefully acknowledge your assistance so far as wou’d exclude Sacrifice of Sentiment. I am very respectfully your
               Most Obdt. Servt
               
                  Joel Yancey 
               
            